Exhibit 10.3

 

LOGO [g56747img01.jpg]    LOGO [g56747img02.jpg]

August 26, 2007

$900,000,000 Senior Credit Facilities

Commitment Letter

United States Steel Corporation

600 Grant Street

Pittsburgh, PA 15219

Attention: Gretchen Haggerty

Executive Vice President

    & Chief Financial Officer

Ladies and Gentlemen:

You (the “Company”) have advised us that you or your wholly-owned subsidiary
propose to acquire (the “Acquisition”) a company you have identified to us (the
“Target”), and in that connection you have requested that: (a) J.P. Morgan
Securities Inc. (“JPMorgan”) and Scotia Capital, the investment banking division
of The Bank of Nova Scotia (“Scotia Capital” and, together with JPMorgan, the
“Joint Arrangers”) structure, arrange and syndicate two senior credit facilities
in an aggregate amount of $900,000,000 (each a “Facility” and collectively, the
“Facilities”), (b) JPMorgan Chase Bank, N.A. (“JPMorgan Chase”) and Scotia
Capital (together with JPMorgan Chase, the “Lead Lenders” and the Lead Lenders,
together with the Joint Arrangers, the “Lead Lender Parties”) commit to provide
the full amount of the Facilities, (c) JPMorgan Chase serve as administrative
agent for the Facilities, and (d) Scotia Capital serve as syndication agent for
the Facilities.

JPMorgan and Scotia Capital are pleased to advise you that they are willing to
act as exclusive joint lead arrangers and joint bookrunners for the Facilities.

Furthermore, each Lead Lender is pleased to advise you of its several commitment
to provide one half of the full amount of the Facilities, upon the terms and
subject to the conditions set forth or referred to in this commitment letter
(the “Commitment Letter”) and in the Summary of Terms and Conditions attached
hereto as Exhibit A (the “Term Sheet”).

It is agreed that JPMorgan Chase will act as the sole and exclusive
Administrative Agent, and that JPMorgan and Scotia Capital will act as exclusive
Joint Arrangers and Bookrunners for the Facilities. It is further agreed that
Scotia Capital will act as the sole and exclusive Syndication Agent. You agree
that no other agents, co-agents, arrangers or bookrunners will be appointed, no
other titles will be awarded and no compensation will be paid in connection with
the Facilities (other than, in each case, as expressly contemplated by the Term
Sheet) unless you and we shall so agree.

 

1



--------------------------------------------------------------------------------

We intend to syndicate the Facilities to a group of financial institutions
(together with the Lead Lenders, the “Lenders”) identified by us in consultation
with you. The Joint Arrangers shall commence syndication efforts promptly, and
you agree to actively assist the Joint Arrangers in completing a syndication
satisfactory to both you and them. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing lending relationships, (b) direct contact between
senior management and advisors of the Company and the proposed Lenders,
(c) assistance in the preparation of a Confidential Information Memorandum and
other marketing materials to be used in connection with the syndication and
(d) the hosting with the Joint Arrangers of one or more meetings of prospective
Lenders.

The Joint Arrangers, in consultation with the Company, will manage all aspects
of the syndication, including decisions as to the selection of institutions to
be approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocations of the
commitments among the Lenders and compensation to the Lenders. In acting as the
Joint Arrangers, JPMorgan and Scotia Capital will have no responsibility other
than to arrange the syndication as set forth herein and shall in no event be
subject to any fiduciary or other implied duties. To assist the Joint Arrangers
in their syndication efforts, you agree promptly to prepare and provide to them
all information with respect to the Company and the Target and the transactions
contemplated hereby, including all historical financial information and
projections (the “Projections”), as they may reasonably request in connection
with the arrangement and syndication of the Facilities. You hereby represent and
covenant that (a) all written information, other than the Projections, that has
been or will be made available to the Joint Arrangers by you or any of your
representatives, taken as a whole (collectively, the “Information”), is or will
be, when furnished, complete and correct in all material respects and does not
or will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to the Joint Arrangers by you or any of your representatives have
been prepared in good faith based on reasonable assumptions (it being understood
that the Projections are not to be viewed as facts and that actual results may
differ significantly from the Projections and that no assurance can be given
that the results set forth in the Projections will be realized). If, after the
time the Information has been made available to the Joint Arrangers and prior to
the execution and delivery of the Credit Documentation (as defined below),
events occur that cause the Information to be misleading in any material
respect, you shall promptly advise the Joint Arrangers. You understand that in
arranging and syndicating the Facilities the Joint Arrangers may use and rely on
the Information without independent verification thereof.

As consideration for the Lead Lenders’ respective commitments hereunder and the
Joint Arrangers’ agreement to perform the services described herein, you agree
to pay to each of them the nonrefundable fees set forth in (a) the Arrangement
Fee Letter dated the date hereof and among the parties hereto and (b) the
Administration Fee Letter dated the date hereof among the Company, JPMorgan, and
JPMorgan Chase (together the Arrangement Fee Letter and Administration Fee
Letter, the “Fee Letters”).

The Lead Lenders’ respective commitments hereunder and the Joint Arrangers’
agreements to perform the services described herein are subject to (a) our
satisfaction that prior to and during the syndication of the Facilities there
shall be no competing offering, placement or arrangement of any debt securities
or bank financing by or on behalf of the Company without our consent, (b) the
negotiation, execution and delivery on or before December 15, 2007 of mutually
satisfactory definitive documentation with respect to the Facilities (such
documentation, the

 

2



--------------------------------------------------------------------------------

“Credit Documentation”) and (c) the other conditions set forth or referred to in
the Term Sheet. Any matters that are not covered by the provisions hereof and of
the Term Sheet are subject to the approval and agreement of the Lead Lender
Parties and the Company.

You agree (a) to indemnify and hold harmless the Lead Lender Parties, their
respective affiliates and their respective officers, directors, employees,
advisors, and agents (each, an “indemnified person”) from and against any and
all losses, claims, damages and liabilities to which any such indemnified person
may become subject arising out of or in connection with this Commitment Letter,
the Facilities, the use of the proceeds thereof, the Acquisition or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person upon demand for any legal expenses (including
the fees and expenses of a single counsel, which counsel shall be selected
(x) by mutual agreement of the indemnified person and the Company or (y) if no
such agreement has been reached following good faith consultation with respect
thereto, by the indemnified person) and other reasonable and documented
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing, provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court to arise from the breach of an express contractual undertaking by, or the
willful misconduct, bad faith or gross negligence of, an indemnified person, and
(b) to reimburse each indemnified person on demand for all reasonable and
documented out-of-pocket expenses (including due diligence expenses, syndication
expenses, travel expenses, and reasonable fees, charges and disbursements of
counsel) incurred in connection with the Facilities and any related
documentation (including this Commitment Letter, the Term Sheet and the
definitive loan documentation) or the administration, amendment, modification or
waiver thereof. If any action, suit or proceeding is brought against any
indemnified person in connection with any claim for which it is entitled to
indemnity hereunder, such indemnified person shall (i) promptly notify the
Company in writing of such action, suit or proceeding and (ii) give the Company
an opportunity to consult from time to time with such indemnified person
regarding defensive measures and potential settlement. Notwithstanding any other
provision of this Commitment Letter, the Company shall not be liable to pay any
settlement effected without its written consent (which shall not be unreasonably
withheld). No indemnified person shall be liable for any damages arising from
the use by others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems or for any special,
indirect, consequential or punitive damages in connection with the Facilities.

You acknowledge that JPMorgan Chase or Scotia Capital and their respective
affiliates (the terms “JPMorgan Chase” and “Scotia Capital” being understood to
refer hereinafter in this paragraph to include such affiliates) or may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
Neither JPMorgan Chase nor Scotia Capital will use confidential information
obtained from you by virtue of the transactions contemplated by this letter or
their other relationships with you in connection with the performance by it of
services for other companies, and neither JPMorgan Chase nor Scotia Capital will
furnish any such information to other companies. You also acknowledge that
JPMorgan Chase and Scotia Capital have no obligation to use in connection with
the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained from other companies.

 

3



--------------------------------------------------------------------------------

In order to enable the Joint Arrangers to bring relevant expertise to bear on
its engagement under this Commitment Letter from among its global affiliates,
you agree that the Joint Arrangers may perform the services contemplated hereby
in conjunction with their affiliates, and that any affiliates of the Joint
Arrangers performing services hereunder shall be entitled to the benefits and
subject to the terms of this Commitment Letter.

This Commitment Letter shall not be assignable by any party hereto without the
prior written consent of each other party hereto (except, in the case of the
Lead Lender Parties, to their respective affiliates, it being understood that
any such affiliate shall be subject to the restrictions set forth in this
sentence) (and any purported assignment without such consent, other than as
described in the immediately preceding parenthetical, shall be null and void),
is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and any indemnified person (as heretofore
defined); provided that the Lead Lender Parties shall have the right, in their
sole discretion, to syndicate the Facilities among commercial banks or other
financial institutions, or subject to any limitations set forth in the
definitive documentation, otherwise and to sell, transfer or assign all or any
portion of, or interests or participations in, the Facilities and any notes
issued in connection therewith. This Commitment Letter may not be amended or
waived except by an instrument in writing signed by you and the Lead Lender
Parties. This Commitment Letter may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile transmission or portable document format shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the accompanying Fee Letters are the only agreements that have been
entered into among us with respect to the Facilities and set forth the entire
understanding of the parties with respect thereto. This Commitment Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet nor the accompanying Fee Letters nor any
of their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your officers, employees, directors, agents and
advisors who are directly involved in the consideration of this matter or (b) as
may be compelled in a judicial or administrative proceeding or as otherwise
required by law (in which case you agree to inform us promptly thereof),
provided, that the foregoing restrictions shall cease to apply (except with
respect to the Fee Letters) after this Commitment Letter has been accepted by
you.

The reimbursement, indemnification and confidentiality provisions contained
herein shall remain in full force and effect regardless of whether the
Facilities Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or Lead Lenders’ respective commitments
hereunder.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letters by
returning to our counsel Davis Polk & Wardwell in New York, an executed
counterpart hereof not later than 11:59 p.m., on August 27, 2007. The Lead
Lender Parties’ respective commitments and the Arrangers’ agreements herein will
expire at such time if such executed counterpart has not been received in
accordance with the immediately preceding sentence.

 

4



--------------------------------------------------------------------------------

JPMorgan Chase, JPMorgan and Scotia Capital are pleased to have been given the
opportunity to assist you in connection with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:   /s/ Linda M. Meyer   Name:  
Linda Meyer   Title:   Vice President J.P. MORGAN SECURITIES INC. By:   /s/
Thomas Delaney   Name:   Thomas Delaney   Title:   Executive Director THE BANK
OF NOVA SCOTIA By:   /s/ J. F. Todd   Name:   J. F. Todd   Title:   Managing
Director

Accepted and agreed to as of

the date first written by:

 

UNITED STATES STEEL CORPORATION By:   /s/ L. T. Brockway   Name:   L. T.
Brockway   Title:   Vice President & Treasurer

 

5



--------------------------------------------------------------------------------

Summary of Terms and Conditions

 

I.      Parties

  

Borrower:

   United States Steel Corporation (the “Borrower”).

Joint Lead Arrangers and Joint Bookrunners:

   J.P. Morgan Securities Inc. ( “JPMorgan”) and The Bank of Nova Scotia
(“Scotia Capital”, and together with JPMorgan in such capacity, the “Joint
Arrangers”)

Administrative Agent:

   JPMorgan Chase Bank, National Association (“JPMCB” and, in such capacity, the
“Administrative Agent”).

Syndication Agent:

   Scotia Capital (in such capacity, the “Syndication Agent”).

Lenders:

   A syndicate of banks, financial institutions and other entities, including
JPMCB and Scotia Capital, arranged by the Joint Arrangers (collectively, the
“Lenders”).

II.     Credit Facilities

  

A. Interim Facility

  

Type and Amount of Facility:

   One-year term loan facility (the “One Year Term Facility”) in the amount of
$400,000,000 (the loans thereunder, the “One Year Term Loans”).

Availability:

   The One Year Term Facility shall be available for drawing in a single
drawdown not later than December 31, 2007.

Initial Conditions:

  

(a)    The conditions precedent set forth on Annex II hereto.

  

(b)    There not occurring or becoming known to the Administrative Agent any
material adverse change with respect to the Borrower and its subsidiaries taken
as a whole.

Purpose:

   The proceeds of the One Year Term Loans shall be used to finance the cost of
the acquisition (the “Acquisition”) contemplated by the draft arrangement
agreement (the “Arrangement Agreement”) submitted to the Joint Arrangers
concurrently with the delivery of the commitment letter relating to these Terms
and Conditions.

 

1



--------------------------------------------------------------------------------

Maturity:

   The first anniversary of the date of execution of definitive documentation
and funding with respect to such facility (such date with respect to any
Facility, the “Closing Date”).

Mandatory Prepayments/ Reductions:

   Loans under the One Year Term Facility shall be prepaid with 100% of the net
cash proceeds of issuances of debt and equity securities of the Borrower and its
subsidiaries after the Closing Date.

B. Three-Year Term Loan Facility

  

Type and Amount of Facility:

   Three-year term loan facility (the “Three Year Term Facility” referred to
together with the One Year Term Facility, as the “Facilities”) in the amount of
$500,000,000 (the loans thereunder, the “Three Year Term Loans” referred to
together with the One Year Term Loans as the “Loans”).

Availability:

   The Three Year Term Facility shall be available for drawing in a single
drawdown not later than December 31, 2007.

Initial Conditions:

  

(a)    The conditions precedent set forth on Annex II hereto.

  

(b)    There not occurring or becoming known to the Administrative Agent any
material adverse change with respect to the Borrower and its subsidiaries taken
as a whole.

Purpose:

   The proceeds of the Term Loans shall be used to finance the cost of the
Acquisition.

Maturity:

   The third anniversary of the Closing Date.

Amortization:

   Ten percent of the principal amount borrowed on the first anniversary of the
Closing Date, twenty percent of the amount borrowed on the second anniversary of
the Closing Date and the balance at Maturity.

 

2



--------------------------------------------------------------------------------

III.   Certain Payment Provisions

Fees and Interest Rates:

   As set forth on Annex I.

Optional Prepayments and Commitment Reductions:

   Loans may be prepaid without penalty and commitments may be reduced by the
Borrower in $25,000,000 minimum amounts.

IV.   Certain Documentation Matters

Documentation:

   The final documentation for the Facilities will be substantially similar to
the Five Year Term Loan Agreement dated as of June 11, 2007, among United States
Steel Corporation, The Lender Parties Thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “June 2007 Loan Agreement”).

Representations and Warranties:

   Shall include only the following in the form set forth in the June 2007 Loan
Agreement:    Corporate Existence.    Corporate and governmental authorizations;
no contravention; binding and enforceable agreements.    Financial information.
   No material adverse change since 12/31/06, except as disclosed prior to the
Closing Date.    Borrower and its subsidiaries have paid all taxes imposed upon
them except for such taxes as are being contested in good faith and in cases
where the failure to pay such taxes would not reasonably be expected to result
in a material adverse change.    Except as set forth in the Borrower’s most
recent reports filed with the SEC, the Borrower does not presently anticipate
that remediation costs and penalties associated with environmental laws, to the
extent not previously provided for, will result in a material adverse change.   
Except as set forth in the Borrower’s most recent reports filed with the SEC,
there is no action, suit, arbitration or other proceeding, inquiry or
investigation, at law or in equity, pending against the Borrower or of which the

 

3



--------------------------------------------------------------------------------

   Borrower has otherwise received official notice or which to the knowledge of
the Borrower is threatened against the Borrower, wherein there is a reasonable
possibility of an unfavorable decision, ruling or finding that would reasonably
be expected to result in a material adverse change.    The Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act.    Compliance with ERISA except where
non-compliance would not reasonably be expected to result in a material adverse
change.    Adequacy of Disclosure.

Affirmative Covenants:

   Shall include only the following in the form set forth in the June 2007 Loan
Agreement:    Furnishing of information, including (without limitation),
quarterly and annual financial statements, officer’s certificates regarding
covenant compliance.    Furnishing notice of the occurrence of a Default or
Event of Default together with a description of the action the Borrower shall
employ to remedy the same.    Furnishing notice of any material adverse change
(including, without limitation, circumstances arising in litigation,
governmental investigations and environmental matters).    Maintenance of
property; insurance coverage in such amounts and covering such risks as is
usually carried by companies engaged in similar businesses.    Compliance with
all applicable laws, rules and regulations, other than such laws, rules or
regulations (a) the validity or applicability of which the Borrower or any
Subsidiary is contesting in good faith or (b) the failure to comply with which
would not reasonably be expected to result in a material adverse change.    The
Borrower and its Subsidiaries will do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,

 

4



--------------------------------------------------------------------------------

   trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution that is otherwise permitted.    The Borrower and its Subsidiaries
will maintain proper books and records and grant the Lenders the right to
inspect their property and books and records at reasonable times and upon
reasonable notice.

Financial Covenants:

   Minimum interest coverage (EBITDA/Interest) of 2:1. Maximum leverage
(Debt/EBITDA) of 3.25:1.

Negative Covenants:

   Shall include only the following in the form set forth in the June 2007 Loan
Agreement (except as expressly varied below):    Neither the Borrower nor any
Subsidiary will create or suffer to exist any lien on any of its assets except
(i) existing liens, (ii) certain purchase money liens, (iii) liens existing on
assets at the time of the acquisition of such assets, (iv) liens in connection
with consignment arrangements, (v) liens arising in connection with permitted
receivables financings, (vi) liens on assets of foreign subsidiaries, (vii)
certain liens arising in the ordinary course and not in connection with
financing transactions, (viii) liens arising in connection with a refinancing,
extension, renewal or refunding of any permitted lien, (ix) liens to secure debt
owing to the Borrower or a subsidiary of Borrower, (x) liens securing
obligations in connection with governmental bonds issued to finance the cost of
pollution control facilities, (xi) liens on domestic inventory so long as the
Loans are equally and ratably secured thereby1, and (xii) liens not otherwise
permitted on assets other than domestic inventory in an amount not to exceed 10%
of Consolidated Net Tangible Assets.    Neither the Borrower nor any of its
domestic Subsidiaries will, directly or indirectly, enter into or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition on the ability of the Borrower or any

--------------------------------------------------------------------------------

1

The definitive clause will be drafted in a manner that will permit the Borrower
to comply with the covenant set forth in Section 6.01(b) of the June 2007 Loan
Agreement.

 

5



--------------------------------------------------------------------------------

   of its domestic Subsidiaries to create or permit to exist any lien on any of
its inventory with certain exceptions to be agreed.2    No mergers or
consolidations by the Borrower (unless (a) before and after giving effect
thereto, no Default has occurred and is continuing and (b) the Borrower is the
person surviving such transaction or is another entity organized under the laws
of a state of the United States that assumes the Borrower’s obligations under
the credit agreement pursuant to satisfactory instrument of assumption).

Events of Default:

   Shall include only the following in the form set forth in the June 2007 Loan
Agreement:    Nonpayment of principal under the Facilities when due.   
Nonpayment of interest or other amounts under the Facilities within five
business days of becoming due.    Any representation and warranty made in the
Credit Documentation shall prove to be false or misleading in any material
respect when made or deemed made.    Breaches of covenants set forth in the
Credit Documentation subject, in the case of affirmative covenants that are
capable of being remedied, to a 30-day grace period after the earlier of actual
knowledge and notice.    Failure to make any payment with respect to any other
material debt (i.e., debt with an aggregate principal amount in excess of
$100,000,000) when due or within any applicable grace period; or any event or
condition shall exist which permits the holder to cause acceleration of the
maturity of any other material debt and shall continue uncured and unwaived for
the longer of the applicable grace period or five business days; or the maturity
of any other material debt shall be accelerated.    Certain bankruptcy events
(subject, in the case of involuntary bankruptcy, to a 60 day grace period).

--------------------------------------------------------------------------------

2

The definitive clause will be drafted in a manner that will permit the Borrower
to comply with the covenant set forth in Section 6.01(b) of the June 2007 Loan
Agreement.

 

6



--------------------------------------------------------------------------------

   The occurrence of certain ERISA events that would reasonably be expected to
result in a material adverse change.    The imposition of any unpaid judgments
in excess of $100,000,000 (which continue for a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect).

Change in Control:

   Pursuant to terms identical to those in the June 2007 Loan Agreement, upon
the happening of a Change in Control, each Lender shall have the right to
terminate its Commitments, declare its Loans due and payable and receive a
payment from Borrower equal to the principal amount of its Loans outstanding
plus interest thereon.

Voting:

   Pursuant to terms identical to those in the June 2007 Loan Agreement,
amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding more than 50% of the aggregate amount of the
Loans and unused commitments under the applicable Facility, except that (a) the
consent of each Lender directly affected thereby shall be required with respect
to (i) reductions in the amount or extensions of the scheduled date of maturity
of any Loan, (ii) reductions in the rate of interest or any fee or extensions of
any due date thereof and (iii) increases in the amount or extensions of the
expiry date of any Lender’s commitment and (b) the consent of 100% of the
Lenders shall be required with respect to modifications to any of the voting
percentages.

Assignments

and Participations:

   Pursuant to terms identical to those in the June 2007 Loan Agreement, the
Lenders shall be permitted to assign all or a portion of their loans and
commitments with the consent, not to be unreasonably withheld, of (a) the
Borrower, unless (i) the assignee is a Lender, an affiliate of a Lender or an
approved fund or (ii) an Event of Default has occurred and is continuing, (b)
the Administrative Agent and (c) the Issuing Bank(s). In the case of partial
assignments (other than to another Lender, to an affiliate of a Lender or an
Approved Fund), the minimum assignment amount shall be $5,000,000, unless
otherwise agreed by the Borrower and the Administrative Agent.

 

7



--------------------------------------------------------------------------------

   Pursuant to terms identical to those in the June 2007 Loan Agreement, the
Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to those matters with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required as described
under “Voting” above. Pledges of Loans in accordance with applicable law shall
be permitted without restriction.

Yield Protection:

   The Credit Documentation shall contain provisions identical to those in the
June 2007 Loan Agreement (a) protecting the Lenders against increased costs or
loss of yield resulting from changes in reserve, tax, capital adequacy and other
requirements of law and from the imposition of or changes in withholding or
other taxes and (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any prepayment of a Eurodollar Loan (as
defined in Annex I) on a day other than the last day of an interest period with
respect thereto.

Expenses and Indemnification:

   The Borrower shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Joint Arrangers associated with the syndication of
the Facilities and the preparation, execution, delivery and administration of
the Credit Documentation and any amendment or waiver with respect thereto
(including the reasonable fees, disbursements and other charges of counsel) and
(b) all out-of-pocket expenses of the Administrative Agent and the Lenders
(including the fees, disbursements and other charges of counsel) in connection
with the enforcement of the Credit Documentation.    Pursuant to terms identical
to those in the June 2007 Loan Agreement, the Administrative Agent, the Joint
Arrangers and the Lenders (and their affiliates and their respective officers,
directors, employees, advisors and agents) will have no liability for, and will
be indemnified and held harmless against, any loss, liability, cost or expense
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof.

Governing Law and Forum:

   State of New York.

Counsel to the Administrative Agent

and the Joint Arrangers:

   Davis Polk & Wardwell.

 

8



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:

   The Borrower may elect that the Loans comprising each borrowing bear interest
at a rate per annum equal to:   

the ABR; or

  

the Adjusted LIBO Rate plus the Applicable Margin.

   As used herein:    “ABR” means the higher of (i) the rate of interest
publicly announced by JPMCB as its prime rate in effect (the “Prime Rate”) and
(ii) the federal funds effective rate from time to time plus 0.5%.    “Adjusted
LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve requirements
for eurocurrency liabilities.    “Applicable Margin” means a percentage
determined in accordance with the pricing grid attached hereto as Annex I-A.   
“LIBO Rate” means the rate at which eurodollar deposits in the London interbank
market for one, two, three or six months (as selected by the Borrower) are
quoted on the Telerate screen.

Interest Payment Dates:

   In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.    In the case of Loans bearing interest based upon the
Adjusted LIBO Rate (“Eurodollar Loans”), on the last day of each relevant
interest period and, in the case of any interest period longer than three
months, on each successive date three months after the first day of such
interest period.

Default Rate:

   At any time when the Borrower is in default in the payment of any amount of
principal due under any



--------------------------------------------------------------------------------

   Facility, such amount shall bear interest at 2% above the rate otherwise
applicable thereto. Overdue interest, fees and other amounts shall bear interest
at 2% above the rate applicable to ABR Loans.

Rate and Fee Basis:

   All per annum rates shall be calculated on the basis of a year of 360 days
(or 365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

 

2



--------------------------------------------------------------------------------

Annex I-A

Pricing Grid

(bps)

One Year Term Facility and Three Year Term Facility

 

Ratings1

   Applicable Margin

Baa1/BBB+

   35.0

Baa2/BBB

   50.0

Baa3/BBB-

   62.5

Ba1/BB+

   87.5

Lower

   125.0

 

1

Except as expressly provided, based upon the higher of Moody’s and S&P ratings,
unless split by more than one notch, in which case based upon a rating one notch
higher than the lower of the two.



--------------------------------------------------------------------------------

Annex II

Initial Conditions:

The funding of each Facility shall be conditioned upon satisfaction of, among
other things, the following conditions precedent on or before December 31, 2007:

 

(a) The parties shall have executed and delivered mutually satisfactory
definitive financing documentation with respect to the each Facility (the
“Credit Documentation”).

 

(b) The Lenders, the Administrative Agent and the Joint Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented, on or before the Closing Date.

 

(c) The Lenders shall have received such legal opinions, documents and other
instruments as they may reasonably request all substantially similar to those
delivered in connection with the June 2007 Loan Agreement.

 

(d) The proceeds of the Loans will be funded into an escrow arrangement
satisfactory to the Administrative Agent pursuant to which such proceeds would
be released upon the consummation of the Acquisition no later than December 31,
2007 in all material respects in accordance with applicable law and the
Arrangement Agreement, dated as of August 26, 2007, without material waiver or
amendment thereof unless consented to by the Joint Arrangers (which consent
shall not be unreasonably withheld, conditioned or delayed). If the Loans are so
funded and the Acquisition is not consummated as specified above, the proceeds
of the Loans would be repaid to the Lenders, and upon the payment of any other
sums due the Lenders by the Borrower pursuant to the terms of the Facilities,
the Facilities would be terminated.